Haney, J.
This cause involves substantially the same issues as Webster v. White (decided at the present term) 66 N. W. 1145; the only difference being that plaintiff and defendant owned adjoining farms, and the defendant claimed the boundary to be as located by the county surveyor while employed by the towhship in erecting landmarks under the provisions of Chap. 35, Laws 1890. He entered upon plaintiff’s premises, relying upon such survey, and this action was brought to enjoin him from continuing to use and occupy a portion of plaintiff’s land. Following Webster v. White, supra, the judgment is modified by reduging the amount of damages from $10 to $1. So modified, it is affirmed.
Corson, P. J., dissenting.